DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26Feburary2020 was filed after the mailing date. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the patient device, external device, and non-intrusive device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claims 1-2, 6, 11-16, and 18 are objected to because of the following informalities:  
Claims 1 and 11 should apparently read, --a system for monitoring and managing a--.
Claims 1 and 11 should apparently read, -- wherein the system comprises--.
Claims 2, 12-15, and 18 should have a comma after the claim number it depends from. For example, claim 2 should apparently read --The system of claim 1,--.
Claims 6 and 16 should apparently state -- (HIPAA)--.
Claim 11 should apparently read --wherein the sensor device is configured--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensor device, processing device, communication device, external device, presentation device, patient device, and non-intrusive device, wireless module, and storage device in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


- The term “sensor device” is a generic placeholder
- The sensor device is not modified by sufficient structure for performing the claimed function of detecting a flow and generating at least on sensor data.
- The claims nor the Specification provide sufficient structure for the sensor device. 

The limitation “processing device” in claims 1-6, 8, 11, 13-16, and 18 invoke 35 U.S.C. 112(f) due to the following reasons:
- The term “processing device” is a generic placeholder
- The processing device is not modified by sufficient structure for performing the claimed function of analyzing the at least one sensor data and generating a notification based on the analyzing.
- The claims nor the Specification provide sufficient structure for the processing device. 

The limitation “communication device” in claims 1, 3, 5, 7-8, 11-13, 15, and 17-18 invoke 35 U.S.C. 112(f) due to the following reasons:
- The term “communication device” is a generic placeholder
- The communication device is not modified by sufficient structure for performing the claimed function of transmitting the notification to at least one external device.
- The claims nor the Specification provide sufficient structure for the communication device. 


- The term “external device” is a generic placeholder
- The external device is not modified by sufficient structure for performing the claimed function of receiving a notification, alert, and therapy program.
- The claims nor the Specification provide sufficient structure for the external device. Page 7, lines 16-18 in the specification as filed mention that the external device can be a client device, a third-party database, a private database, which is sufficient structure.

The limitation “storage device” in claims 1, 4, 11, and 14 invoke 35 U.S.C. 112(f) due to the following reasons:
- The term “storage device” is a generic placeholder
- The storage device is not modified by sufficient structure for performing the claimed function of string a notification and retrieving a patient data.
- Page 23, lines 3-5 of the specification as filed provide sufficient structure of the storage device.

The limitation “presentation device” in claims 2 and 12 invoke 35 U.S.C. 112(f) due to the following reasons:
- The term “presentation device” is a generic placeholder
- The presentation device is not modified by sufficient structure for performing the claimed function of presenting a notification.
- The claims nor the Specification provide sufficient structure for the presentation device. 

The limitation “patient device” in claims 5, 7, 15, and 17 invoke 35 U.S.C. 112(f) due to the following reasons:
- The term “patient device” is a generic placeholder
- The patient device is not modified by sufficient structure for performing the claimed function of receiving a therapy program and compliance notification.
- The claims nor the Specification provide sufficient structure for the patient device. 

The limitation “non-intrusive device” in claims 10 and 20 invoke 35 U.S.C. 112(f) due to the following reasons:
- The term “non-intrusive device” is a generic placeholder
- The non-intrusive device is not modified by sufficient structure for performing the claimed function of allowing the flow upon failure of the sensor device.
- The claims nor the Specification provide sufficient structure for the non-intrusive device. 

The limitation “wireless module” in claims 9 and 19 invoke 35 U.S.C. 112(f) due to the following reasons:
- The term “wireless module” is a generic placeholder
- The wireless module is not modified by sufficient structure for performing the claimed function of connecting the sensor device to the at least one external device.
- The claims nor the Specification provide sufficient structure for the wireless module. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “sensor, processing, communication, presentation, patient, and non-intrusive device and wireless module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims nor the specification provide detail of the structure of 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claims 1 and 11 are also indefinite as it is unclear what the notification is that is being generated based on the analyzing. What kind of notification is this? The specification does not provide further information on this.
	Claim 3 and 13 are indefinite as it is unclear what the patient respiration data is. Is this coming from the sensor device, or another sensor? What does the patient reparation data comprise of? Is this different from the at least one sensor data?
	Claims 3 and 13 are indefinite as it is unclear how the alert being generated is different from the notification being generated.
	Claims 4 and 14 are indefinite as it is unclear what the patient data is. Is this coming from a sensor? What does the patient data comprise of? Is this different from the at least one sensor data and the patient respiration data?
Claims 4 and 14 recite the limitation "at least one of the patient data".  There is insufficient antecedent basis for this limitation in the claim. The first recitation in claim 4 and 14 state “a patient data” which is not the same as “at least one of the patient data”.
Claims 6 and 16 are indefinite because “Health Insurance Portability and Accountability Act HIPPA) cannot be claimed by the Applicant. This will have to be removed from the claim.
	Claims 7 and 17 are indefinite as it is unclear what a compliance notification is. The specification doesn’t provide any further detail to this.
Claims 2-10 and 12-20 incorporate the indefinite subject matter of claims 1 and 11 therein, therefore also rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are directed towards a system for monitoring and management of a patient's oxygen therapy and breathing, wherein the system comprising: 
a sensor device configured for detecting a flow, wherein the sensor device is configured to be fluidly couplable with a nasal cannula, wherein the nasal cannula is configured for dispensing oxygen to a nasal cavity of a patient, wherein the sensor device is configured for generating at least one sensor data based on detection of the flow; 
a processing device communicatively coupled with the sensor device, wherein the processing device is configured for: 
analyzing the at least one sensor data; and 
generating a notification based on the analyzing; 

a storage device communicatively coupled with the processing device, wherein the storage device is configured for storing the notification.

Claims 1-5, 8-9, 11-15, and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Truschel (US 20190201647 A1 - cited by Applicant).
Regarding claims 1 and 11, Truschel teaches a system/method for monitoring and management of a patient's oxygen therapy and breathing (Paragraphs [0028]-[0029]), wherein the system comprising: a sensor device configured for detecting a flow (Paragraphs [0028], [0033], and [0035] and Fig. 2A, element 114), wherein the sensor device is configured to be fluidly couplable with a nasal cannula (Paragraph [0033]), wherein the nasal cannula is configured for dispensing oxygen to a nasal cavity of a patient (Paragraph [0029]), wherein the sensor device is configured for generating at least one sensor data based on detection of the flow (Paragraphs [0033] and [0035]); a processing device communicatively coupled with the sensor device (Paragraph [0037] and Fig. 1B & 2A, element 160), wherein the processing device is configured for: analyzing the at least one sensor data (Paragraph [0037]); a communication device communicatively coupled with the processing device (Paragraphs [0039] and [0042]); and a storage device communicatively coupled with the processing device (Paragraph [0039] and [0041]).
Truschel fails to teach generating a notification based on analyzing and wherein the storage device is configured for storing the notification.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Truschel to have a processing device generate a notification, as taught by Truschel. This would have been modified in order to notify the patient/doctor of respiratory problems.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Truschel to have the storage device to store the notification, as taught by Truschel. This would have been modified in order to save the notification until it is ready to be presented.
Modified Truschel teaches wherein the communication device is configured for transmitting the notification to at least one external device (Paragraph [0042] – The communication device can transfer information from the sensor device to external devices, therefore being able to transmit notifications from the sensor device).

Regarding claims 2 and 12, modified Truschel fails to teach a presentation device communicatively coupled with the processing device, wherein the presentation device is configured for presenting the notification.
Modified Truschel further teaches a presentation device communicatively coupled with a processing device (Paragraph [0085] and Fig. 10, elements 1004 and 160 (processing device) and 1002 (presentation device)), wherein the presentation device is configured for presenting the notification (Paragraph [0085]).


Regarding claims 3 and 13, modified Truschel fails to teach wherein the processing device is configured for: determining a patient respiration data based on the analyzing; analyzing the patient respiration data; and generating an alert based on the analyzing of the patient respiration data, wherein the communication device is configured for transmitting the alert to the at least one external device.
Modified Truschel further teaches wherein the processing device is configured for: determining a patient respiration data based on the analyzing (Paragraph [0082]); analyzing the patient respiration data (Paragraph [0082]); and generating an alert based on the analyzing of the patient respiration data (Paragraphs [0084]-[0085]), wherein the communication device is configured for transmitting the alert to the at least one external device (Paragraphs [0084]-[0085] – The communication device can transfer information from the sensor device to external devices, therefore being able to transmit alerts from the sensor device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Truschel to have the processing device determining and analyzing patient respiration data and generating and transmitting an alarm, as taught by Truschel. This would have been modified in order to notify and monitor the patient for any abnormal respiratory problems.


Modified Truschel further teaches wherein the storage device is configured for retrieving a patient data (Paragraph [0082]), wherein the processing device is configured for: processing at least one of the patient data and the patient respiration data (Paragraphs [0082] and [0083]); and generating a second notification based on the processing. (Paragraph [0084-0085] – second notification will be generated when the system is run again to communicate to the patient of any abnormal conditions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Truschel to have the storage device is configured for retrieving a patient data, wherein the processing device is configured for: processing at least one of the patient data and the patient respiration data; and generating a second notification based on the processing, as taught by Truschel. This would have been done in order to notify and monitor the patient for any abnormal health conditions.

Regarding claims 5 and 15, modified Truschel teach wherein the processing device is configured for generating a therapy program based on the processing (Paragraphs [0029] and [0037]), wherein the communication device is configured for transmitting the therapy program to at least one of at least one patient device and the at least one external device (Paragraph [0042] –The communication device is able to transmit information to more than one external device).



Regarding claims 9 and 19, modified Truschel teach wherein the sensor device comprises a microprocessor, a wireless module, and a memory (Fig. 2A, elements 110 (sensor device), 244 (wireless module), 240 (processor), and 242 (memory)), wherein the microprocessor is configured for performing at least one computational process (Paragraph [0040]), wherein the wireless module is configured for connecting the sensor device to the at least one external device (Paragraph [0042]), wherein the memory is configured for storing a data associated with the sensor device (Paragraph [0041]).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truschel (US 20190201647 A1 - cited by Applicant), as applied to claims 4 and 14 above, further in view of Cheu (US 20190134460 A1) and Bikko (US 20100240945 A1).
Regarding claims 6 and 16, modified Truschel teach claims 4 and 14, but fail to teach wherein the system is compliant with at least one Health Insurance Portability and Accountability Act (HIPPA) regulation, wherein the processing device is configured for deleting at least one of the at least one sensor data, the patient data, and the patient respiration data, wherein the deletion is subsequent to the analyzing.

Cheu is analogous art as it teaches monitoring and managing respiratory health.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Truschel to have the system by compliant to HIPPA regulation, as taught by Cheu. This would have been modified in order to make sure the system is secure.

Furthermore, Bikko teaches wherein a processing device is configured for deleting at least one of the least one sensor data, a patient data, and a patient respiration data (Paragraph [0041] of Bikko), wherein the deletion is subsequent to analyzing (Paragraph [0041] of Bikko).
Bikko is analogous art as it teaches monitoring and managing respiratory health.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Truschel to have the processing device delete the sensor data after analyzing, as taught by Bikko. This would have been modified in order to get rid of analyzed data after it has been used.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truschel (US 20190201647 A1 - cited by Applicant), as applied to claims 5 and 15 above, further in view of MacDonald (US 20170273626 A1 – cited by Applicant).
Regarding claims 7 and 17, modified Truschel teach claims 5 and 15 above. Modified Truschel also teaches wherein the analyzing is further based on the therapy program (Paragraphs [0029], [0037], and [0038]).

MacDonald teaches herein a notification comprises a compliance notification (Paragraph [0018] of MacDonald).
MacDonald is analogous art as it teaches monitoring and managing respiratory health.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Truschel to have the notification comprising a compliance notification, as taught by MacDonald. This would have been modified in order to make sure the patient is applying the nasal insert inside the patient's nasal passageways (Paragraph [0018] of MacDonald).
Modified Truschel teaches wherein the communication device is configured for transmitting the compliance notification to at least one of the at least one patient device and the at least one external device (Paragraph [0042] of Truschel – The communication device can transmit information from the sensor device to external devices, therefore transmitting the compliance notification).
Claims 10 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Truschel (US 20190201647 A1 - cited by Applicant), as applied to claims 1 and 11 above, further in view of Somaiya (US 20090044805 A1).
Regarding claims 10 and 20, modified Truschel teach claims 1 and 11 above, but fail to teach wherein the sensor device comprises a non-intrusive device, wherein the non-intrusive device is configured for allowing the flow upon failure of the sensor device.

Somalya is analogous art as it teaches a monitoring and managing of a patients breathing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Truschel to have a device configured to allow flow upon failure of the sensor device, as taught by Somaiya. This would have been modified in order to allow the system to continue to operate despite failure of the flow sensor (Paragraph [0090] of Somaiya).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T.F.B./            Examiner, Art Unit 3791                                                                                                                                                                                            
/THADDEUS B COX/            Primary Examiner, Art Unit 3791